Name: Council Regulation (EC) No 585/96 of 28 March 1996 amending, for certain products originating in Israel, Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, and Regulation (EC) No 934/95 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco, and the Occupied Territories
 Type: Regulation
 Subject Matter: foodstuff;  Asia and Oceania;  tariff policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 No L 84/8 I EN I Official Journal of the European Communities 3 . 4. 96 COUNCIL REGULATION (EC) No 585/96 of 28 March 1996 amending, for certain products originating in Israel, Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, and Regulation (EC) No 934/95 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco, and the Occupied Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Community tariff quotas have been opened under Annex II to Regulation (EC) No 1981 /94 (') for certain products originating in Israel; Whereas reference quantities have ben established under Annex II to Regulation (EC) No 934/95 (2) for certain products originating in Israel; Whereas, pending the entry into force of the Euro ­ Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel , of the other part, signed in Brussels on 20 November 1995, an Interim Agreement between the European Community and the European Coal and Steel Community, of the one part, and the State of Israel, of the other part, on trade and trade-related matters was signed on 18 December 1995 and entered into force on 1 January 1996; whereas Protocol 1 and Annex VI of the said Interim Agreement concerning the arrangements applicable to the importa ­ tion into the Community of agricultural products and processed agricultural products originating in Israel provide for tariff quotas to be opened or reference quanti ­ ties established for certain products; Whereas Regulations (EC) No 1981 /94 and (EC) No 934/95 should therefore be amended as regards products originating in Israel; whereas the amounts of the tariff quotas for some products are to be increased annu ­ ally from 1 January 1997 to 1 January 2000 in four equal instalments each corresponding to 3 % of these amounts; whereas under the Agreement in the form of an exchange of letters between the Community and Israel , regarding the implementation of the Uruguay Round Agreements set out in the Final Act of the abovementioned Euro ­ Mediterranean Agreement, the Community has under ­ taken to guarantee to Israel the importation of 200 000 tonnes of oranges at reduced entry prices, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1981 /94 the table relating to Israel shall be replaced by the table set out in Annex I to this Regulation . Article 2 In Annex II to Regulation (EC) No 934/95 the reference quantities for products originating in Israel shall be replaced by the reference quantities set out in Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1996. For the Council The President A. CLO (') OJ No L 199, 2. 8 . 1994, p. 1 . Regulation as last amended by Regulation (EC) No 3057/95 (OJ No L 326, 30 . 12. 1995, p. 3). o OJ No L 96, 28 . 4. 1995, p. 6. 3 . 4. 96 EN Official Journal of the European Communities No L 84/9 ANNEX I 'ANNEX II ISRAEL Order Number CN code Taric t Description Quota volume per year or indicated period (in tonnes) Quota duty C ) Rate of reduction of customs duties excess of tariff quotas (%) 09.1306 0603 10 Fresh cut flowers and flower buds 19 500 exemption 0 09.1341 ex 0603 10 69 10 30 Other flowers and flower buds, fresh :  1 January to 15 April 1996  1 November to 15 April of subsequent years 3 180 5 000 exemption 0 09.1351 0603 90 Dried flowers 100 exemption 0 09.1309 ex 0701 90 51 15 New potatoes :  1 January to 31 March 1996  1 January to 31 March 1997  1 January to 31 March 1998  1 January to 31 march 1999  1 January to 31 March of subsequent years 20 000 20 600 21 200 21 800 22 400 exemption 0 09.1342 0702 00 Fresh or chilled tomatoes 1 000 exemption 0 09.1335 ex 0703 10 11 ex 0703 10 19 ex 0709 90 90 20 30 92 93 52 53 54 Fresh or chilled onions: 15 February to 15 May Wild onions of the species Muscari comosum: 15 February to 15 May 13 400 exemption 60 09.1311 ex 0704 90 90 92 94 95 Chinese Ã §abbage:  1 January to 31 March 1996  1 November 1996 to 31 March 1997  1 November 1997 to 31 March 1998  1 November 1998 to 31 March 1999  1 November to 31 March of subsequent years 600 1 030 1 060 1 190 1 120 exemption 0 09.1313 0705 1 1 05 ex 0705 11 10 35 39 "Iceberg" lettuce:  1 January to 31 March 1996  1 November 1996 to 31 March 1997  1 November 1997 to 31 March 1998  1 November 1998 to 31 March 1999  1 November to 31 March of subsequent years 180 309 318 327 336 exemption 0 09.1317 ex 0706 10 00 11 14 Carrots :  1 January to 30 April 1996  1 January to 30 April 1997  1 January to 30 April 1998  1 January to 30 April 1999  1 January to 30 April of subsequent years 6 100 6 283 6 466 6 649 6 832 exemption 40 10 11 13 17 10ex 0805 10 86 No L 84/ 10 EN Official Journal of the European Communities 3 . 4. 96 Order Number CN code Tanc Description Quota volume per year or indicated period (in tonnes) Quota duty o Rate of reduction of customs duties excess of tariff quotas (%) 09.1321 ex 0709 40 00 13 000 exemption 5013 14 Celery sticks :  1 January to 30 April 09.1303 0709 60 10 Sweet peppers and peppers 8 900 exemption 40 09.1343 0709 90 90 0810 90 85 exemptionOther fruits and vegetables :  1 January to 31 December 1996  1 January to 31 December 1997  1 January to 31 December 1998  1 January to 31 December 1999  1 January to 31 December of subsequent 2 000 2 060 2 120 2 180 2 240years 0710 40 00 2004 90 10 Sweet corn, frozen:  1 January to 31 December 1996  1 January to 31 December 1997  1 January to 31 December of subsequent years 70 % of the agricultural component 9 275 9 940 10 600 0 0 0 0 0711 90 30 2001 90 30 2005 80 00 Sweet corn, not frozen:  1 January to 31 December 1996  1 January to 31 December 1997  1 January to 31 December of subsequent years 70 %of the agricultural component 09.1353 09.1354 09.1344 09.1323 4 725 5 060 5 400 100 exemption0712 90 30 0712 90 50 0712 90 90 Dried tomatoes Dried carrots Other dried vegetables Fresh oranges 290 000 60exemption (2) 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 0805 10 37 0805 10 38 0805 10 39 0805 10 42 0805 10 44 0805 10 46 0805 10 51 0805 10 55 0805 10 59 0805 10 61 0805 10 65 0805 10 69 0805 10 82 0805 10 84 3 . 4. 96 | EN I Official Journal of the European Communities No L 84/ 11 Order Number Rate of reduction of customs duties excess of tariff quotas (%) 09.1325 60 CN code Taric Description Quota volume per year or indicated period (in tonnes) Quota duty C) ex 0805 20 1 1 11 Mandarins (including tangerines and satsumas): 21 000 exemption clementines, wilkings and similar citrus 21 hybrids, fresh 31 41 51 Il 61 || ex 0805 20 13 11 l II 21 \ l 31 \ Il 41 |||| \ 51 ||I \ 61 I I ex 0805 20 15 11 I 21 l I I 31 ||II 41 I Il 51 I I II 61 I ex 0805 20 17 11 l II 21 II 31 \\ 41 51 || 61 ex 0805 20 19 01 II 03 05 07 Il 09 11 Il 13 li 15 II 23 25 33 ¿+ 35 43 Il 45 53 li 55 63 Il 65 ex 0805 20 21 13 \\ 21 Il 31 51 II 71 \ ex 0805 20 23 13 21 II 31 Il 51 Il 71 ex 0805 20 25 13 21 Il 31 51 li 71 ex 0805 20 25 ex 0805 20 27 No L 84/ 12 HeNI Official Journal of the European Communities 3 . 4. 96 Order Number CN code Tanc Description Quota volume per year or indicated period (in tonnes) Quota duty (') Rate of reduction of customs duties excess of tariff quotas (%) ex 0805 20 2709.1325 (cont 'd) ex 0805 20 29 ex 0805 20 31 ex 0805 20 33 13 21 31 51 71 12 14 21 23 31 51 71 91 11 21 31 41 51 61 11 21 31 41 51 61 11 21 31 41 51 61 11 21 31 41 51 61 11 21 31 41 51 61 ex 0805 20 35 ex 0805 20 37 ex 0805 20 39 09.1345 ex 0805 20 21 14 000 exemption 0Mandarins (including tangerines and satsumas): Clementines, wilkings and similar citrus hybrids , fresh:  15 March to 30 September ex 0805 20 23 21 31 51 21 31 51 21 31 51 21 31 51 3. 4. 96 iBNl Official Journal of the European Communities No L 84/ 13 Order Number CN code Taric Description Quota volume per year or indicated period (in tonnes) Quota duty C) Rate of reduction of customs duties excess of tariff quotas (%) 09.1345 (cont 'd) ex 0805 20 29 21 23 31 51 71 09.1315 ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 11 15 21 25 31 35 41 45 51 55 61 65 12 16 22 26 32 36 42 46 52 56 62 66 11 21 31 41 51 61 Lemons, fresh 7 700 exemption 40 09.1346 ex 0805 30 90 11 19 Limes, fresh 1 000 exemption 0 09.1327 ex 0807 1 1 00 20 30 Watermelons:  1 April to 15 June 9 400 exemption 50 09.1329 ex 0807 19 00 13 14 20 33 34 40 71 79 Melons:  1 November to 31 May of the following year 11 400 exemption 50 No L 84/ 14 EN Official Journal of the European Communities 3 . 4. 96 Order Number CN code Taric Description Quota volume per year or indicated period (in tonnes) Quota duty C ) Rate of reduction of customs duties excess of tariff quotas (%) 09.1339 ex 0810 10 05 ex 0810 80 11 19 31 39 51 59 Strawberries :  1 November to 31 March of the following year 2 600 exemption 60 09.1337 ex 0812 90 20 10 Oranges, comminuted, provisionally preserved 10 000 exemption 80 09.1347 1602 31 Prepared or preserved turkey meat 300 8,5 % 0 09.1355 1704 90 30 White chocolate 100 70 % of the agricultural component 0 09.1356 1806 Chocolate and other food preparations contai ­ ning 2 500 85 % of the agricultural component 0 09.1357 ex 1901 10 00 ex 1901 90 99 2106 10 80 2106 90 98 21 23 25 27 31 33 35 37 41 43 45 47 81 83 85 87 15 17 19 25 27 29 55 57 59 95 97 99 Preparation for infant use, containing milk and products from milk 100 70 % of the agricultural component 0 09.1358 1904 Prepared food obtained by the swelling or roasting of cereals products (corn flakes, for example); cereals (other than maize (corn)), in grain form, pre-cooked, or otherwise prepared 200 70 % of the agricultural component 0 3 . 4. 96 EN Official Journal of the European Communities No L 84/ 15 Order Number CN code Taric Description Quota volume per year or indicated period (in tonnes) Quota duty C) Rate of reduction of customs duties excess of tariff quotas (%) 09.1359 1905 Bread, pastry, cakes and other bakers' wares , whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 3 200 70 % of the agricultural component 0 09.1307 2002 10 10 Peeled tomatoes 3 500 exemption 30 09.1348 2004 90 98 Other vegetables, frozen 1 000 exemption 0 09.1349 ex 2008 40 71 ex 2008 50 71 ex 2008 70 71 ex 2008 92 74 ex 2008 92 78 ex 2008 99 68 10 10 10 13 30 30 Slices of pear, fried in oil Slices of apricots, fried in oil Slices of peaches, fried in oil Mixtures of sliced fruits , fried in oil Mixtures of sliced fruits, fried in oil Slices of apples , fried in oil 100 exemption 0 09.1301 ex 2008 50 92 ex 2008 50 94 20 20 Apricot, pulp, not containing added spirit or sugar 180 exemption 0 09.1350 2008 92 51 2008 92 59 2008 92 72 2008 92 74 2008 92 76 2008 92 78 Fruit mixes 250 exemption 0 09.1331 2009 11 11 2009 11 19 2009 1 1 91 2009 1 1 99 2009 19 19 2009 19 91 2009 19 99 Orange juice 92 600 exemption 70 09.1333 ex 2009 11 11 ex 2009 11 19 ex 2009 11 91 ex 2009 1 1 99 ex 2009 19 11 ex 2009 19 19 ex 2009 19 91 ex 2009 19 19 10 10 10 10 91 10 10 10 10 Of which: orange juice imported in packages of a capacity of two litres or less 22 400 exemption 70 No L 84/16 | EN I Official Journal of the European Communities 3 . 4. 96 Quota duty Order Number CN code Taric Description Quota volume per year or indicated period (in tonnes) Rate of reduction of customs duties excess of tariff quotas (% ) ' 09.1319 2009 50 Tomato juice 10 200 exemption 60 09.1352 Wine, other 1 610 hi 0 02204 21 10 ex 2204 21 79 79 ex 2204 21 79 80 ex 2204 21 80 79 ex 2204 21 80 80 ex 2204 21 83 10 ex 2204 21 83 79 ex 2204 21 83 80 ex 2204 21 84 10 ex 2204 21 84 79 ex 2204 21 84 80 ex 2204 21 94 10 ex 2204 21 94 80 ex 2204 21 98 10 ex 2204 21 98 80 ex 2204 21 99 80 (') The exemption or reduction applies only to the ad valorem duty, save for the products from order No 09.1352 to 09.1359 . (2) Within a quota of 200 000 tonnes (Order No 09.1324), for 1 December 1995 to 31 May 1996, the price above which the specific additional duty provided for in the list of the Community's concessions to the WTO is reduced to 0 % is ECU 275 a tonne . Where the entry price of a consignment is 2 % , 4 %, 6 % or 8 % lower than ECU 275 a tonne, the specific customs duty is respectively 2 %, 4 %, 6 % or 8 % of that entry price . Where the entry price of a consignment is less than 92 % of ECU 275 a tonne, the specific customs duty bound at the WTO applies .' 3 . 4. 96 EN Official Journal of the European Communities No L 84/17 ANNEX II 'Reference quantities for products originating in Israel Order Number CN code Taric Description Period Origin Reference quantity (in tonnes) 18.0060 ex 0709 30 00 10 20 30 60 Aubergines 1 December to 30 April of the follow ­ ing year Israel 1 140 18.0120 0804 40 Avocados 1 January to 31 April Israel 37 200 18.0130 ex 0806 10 29 46 50 60 70 Fresh table grapes 15 May to 14 July Israel 2 280 18.0150 ex 0810 50 00 10 Kiwifruit 1 January to 30 April Israel 240 18.0160 ex 0812 90 95 11 20 Other citrus fruit, comminuted, provisionally preserved 1 January to 31 December Israel 1 320 18.0190 2008 30 51 2008 30 71 Grapefruit and pomelo segments 1 January to 31 December Israel 16 440 18.0215 ex 2008 30 79 10 Grapefruit and pomelos, other than in segments 1 January to 31 December Israel 2 400 18.0220 ex 2008 30 91 11 12 13 19 91 92 Grapefruit and pomelo segments Grapefruit and pomelos, other than in segments Citrus pulp Comminuted ground citrus fruits 1 January to 31 December Israel 3 480 18.0225 ex 2008 30 99 11 Grapefruit and pomelo segments 1 January to 31 December Israel 5 000 18.0240 2009 20 1 1 2009 20 19 2009 20 99 Grapefruit and pomelo juice 1 January to 31 December Israel 34 440'